Wade, C. J.
1. There was evidence from which the jury could properly infer that the attorney at law for the plaintiff had special authority from his client to discharge the claim against the defendant and settle a suit pending thereon for less than the full amount in cash apparently due on the claim; and the conflict as to the exact terms of the compromise agreement finally arrived at between that attorney and the defendant’s attorney was for determination by the jury.
2. There is no substantial merit in any of the special assignments of er*352ror; and since there was evidence to support the verdict, the court did not err in overruling the motion for a new trial.
Decided February 16, 1917.
Complaint; from Wilkinson superior court—Judge Park. December 15, 1915.
Feagin & Hancock, for plaintiff.
Chambers & Beaver, for defendant.

Judgment affirmed.


George and Luhe, JJ., eoneur.